MOORE, Circuit Judge,
concurring in the result.
At issue in this appeal is whether Brighton Township is jointly and severally liable for response costs incurred by the United States in the clean-up of a dump site used by the Township and its residents. For the reasons expressed below I believe that the entire dump site constitutes a single facility under CERCLA. I also believe that we must remand for further proceedings on the issue of whether the Township is a previous operator of the facility, and I outline some relevant factors for determination of this issue. Moreover, because I am not in full agreement with Judge Boggs’s characterization of the divisibility defense, I write separately in order to express my views on the matter.
I. The Definition of “Facility”
CERCLA imposes strict liability upon a previous owner or operator of a “facility” at the time at which hazardous substances were disposed of. 42 U.S.C. § 9607(a)(2). Before addressing whether the Township’s actions rendered it an “operator” under CERCLA, we must first identify the boundaries of the “facility” at issue in this ease. The Township asks us to define as a “facility” only the contaminated portion of a site or area requiring clean-up. Because the three-acre southwest corner of the Collett property where the Township deposited its waste contained no significant contamination, under the Township’s definition, the facility in question would encompass not the entire Collett property, including the southwest corner, but only the “hot zone” where the hazardous barrels were located. I agree with Judge Boggs, however, that the entire Collett property should be classified as a single facility, although I write separately to express an alternative basis for this conclusion.
CERCLA defines the term “facility” as “(A) any building, structure, installation, equipment, pipe or pipeline ..., well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft, or (B) any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located.” 42 U.S.C. § 9601(9) (emphasis added). As indicated by the term “or” separating part A from part B, an area which qualifies as one of the entities set forth in part A need not satisfy the condition set forth in part B. Because the entire Collett property operated as a landfill, and as such qualifies as a single facility under CERCLA, Judge Boggs needlessly focuses on part B of the statutory definition of the term “facility” and therefore on how broadly or narrowly to draw the boundaries of a site containing hazardous substances.
A “landfill” is “a low area of land that is built up from deposits of solid refuse in layers covered by soil.” Random House Una-BRXDGED DICTIONARY 1079 (2d ed.1993). The boundaries of a “landfill” comprising a “facility” under CERCLA should be defined not by the bounds of the contamination, but by the bounds of the property operating as a landfill. Because parts A and B of the statutory definition of the term “facility” are set apart from one another by the word “or” rather than “and,” the two provisions set forth separate and independent definitions of the term “facility.” In other words, an area fulfilling the requirements of part A need not also meet the requirements of part B to be considered a “facility,” and vice versa. Consequently, part B should not be read as in any way modifying part A. The specific bounds of contamination are thus irrelevant to the task of defining the boundaries of any property comprising a “facility” under part A. All contiguous land operating as a landfill constitutes a facility under CERCLA, regardless of whether hazardous substances occupy the entire site.
*323As Judge Boggs explains, the testimony produced at trial supports the determination that the entire property operated together as a dump site, or landfill. Lloyd Roten testified that the southwestern corner operated as a dump for Township garbage, and that Vaughn Collett covered with dirt the waste deposited in that portion of the property. J.A. at 146. Roten also testified that appliances were deposited on the northwest side of the property. J.A. at 161. The testimony of Marvin Roten and Dell Smith also placed refuse throughout the site. Roten testified that during the 1960s he observed drums of paint waste thinners in the mid-western side of the property, which was covered over with dirt, J.A at 177-78, and on occasion drums of waste were buried with household trash from the Township. J.A. at 190. He also testified that Vaughn Collett moved waste around from one area of the property to another, J.A. at 194, and “buried everything.” J.A. at 180. Smith observed drums and appliances disposed of and buried on the north side of the property. J.A. at 167, 169, 173. Moreover, Smith stated that Vaughn Collett would bury the unburned trash located on his property. J.A. 171. The Township itself states in its brief that Vaughn Collett covered the Township’s refuse with soil, as well as burying empty 55-gallon drums with the trash. Appellant’s Br. at 11. The Collett property clearly operated as a single landfill, and is therefore a “facility” under CERCLA.1 See City of N. Miami, Fla. v. Berger, 828 F.Supp. 401, 407 (E.D.Va.1993) (site is a “landfill” and therefore a “facility” under CERCLA); Rhodes v. County of Darlington, S.C., 833 F.Supp. 1163, 1177-78 (D.S.C.1992) (“[A] landfill is the very epitome of a ‘waste disposal facility.’ ”).
Since the dump is a landfill, it is a “facility” under CERCLA, and it is unnecessary to determine the bounds of the “site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located,” 42 U.S.C. § 9601(9)(B). I do not disagree, however, with Judge Boggs’s conclusion that the entire area should be considered a facility under § 9601(9)(B).
II. Definition of the Term “Opex-ator”
CERCLA provides that “any person who at the time of disposal of any hazardous substance owned or operated any facility at which such hazardous substances were disposed of ... shall be liable for ... all costs of removal or remedial action incurred by the United States Government.” 42 U.S.C. § 9607(a)(2). Because the statutory definition of the term “person” encompasses not only private entities but also the “United States Government, [a] State, municipality, commission, political subdivision of a State, or any interstate body,” 42 U.S.C. § 9601(21), a township such as Brighton Township may be held liable under § 9607(a)(2).2 A governmental entity re*324sponsible in part for the release or threatened release of a hazardous substance from a facility “shall be subject to the .provisions of [CERCLA] in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity, including liability under section 9607.” 42 U.S.C. § 9601(20)(D).3 In other words, states and local governments that are owners or operators of a hazardous waste facility “are to be treated in exactly the same manner as nongovernmental owner/operators” absent an express provision to the contrary. Thiokol Corp. v. Department of Treasury, State of Mich., Revenue Div., 987 F.2d 376, 382 (6th Cir.1993). Although we must treat governmental and nongovernmental owners and operators alike for purposes of liability, the statute is silent with respect to whether the same threshold of control over a facility renders both a governmental entity and a nongovernmental entity an operator.4 Policy concerns caution against consideration of the same factors in the same manner where the nongovernmental entity’s conduct occurs within the regulatory context. But see FMC Corp. v. United States Dep’t of Commerce, 29 F.3d 833, 843 (3d Cir.1994) (en banc) (noting that the government is in the same position “as any nongovernmental entity,” and then proceeding to rely on factors considered by a court deciding whether a parent could be liable as an operator for the activities of its subsidiary).
Unlike private persons, states and their political subdivisions possess and exercise regulatory power in their capacity as guardians of the public health, safety,-and welfare. Governmental entities increasingly are exercising them regulatory power in an effort to address the environmental problems created by the release of hazardous materials. See Janeen Olsen, Comment, Defining the Boundaries of State Liability Under CERCLA Section 107(a), 2 Vill. Envtl. L.J. 183, 186 (1991). Given the serious threat to public welfare posed by environmental hazards, courts should take care not to inhibit unduly the regulatory activities of states and their political subdivisions in the environmental arena. Consequently, when determining whether a governmental entity is an operator under CERCLA, we must take into consideration the possibility that “widespread state liability may have a chilling effect on long-term remédial efforts, since states may be unwilling to act when CERCLA liability is sure to be imposed.” Id. at 204.
At the same time, however, we cannot ignore that the legislative history of CERC-LA makes clear that “Congress intended that *325those responsible for problems caused by the disposal of chemical poisons bear the costs and responsibility for remedying the harmful conditions they created.” Dedham Water Co. v. Cumberland Farms Dairy, Inc., 805 F.2d 1074, 1081 (1st Cir.1986) (quotation omitted); see also FMC, 29 F.3d at 840. In including governmental entities among those “persons” potentially liable as responsible persons while failing to provide an exception for regulatory activity, Congress intended that a governmental entity acting in its regulatory capacity should be held responsible for cleanup costs where it operates a hazardous waste facility. See FMC, 29 F.3d at 840-41. Thus, our task of identifying when a governmental entity becomes an operator requires us to balance carefully CERCLA’s broad remedial purpose against concerns of deterring state involvement in regulating hazardous waste management and clean-up.
I agree with both Judge Boggs and Judge Dowd that the governmental entity becomes an operator under CERCLA where it not only possesses the authority to control the facility in question, but also exercises “actual control.” Broadly speaking, any governmental entity has the “authority” to exert control over a facility by virtue of its regulatory powers. See Kim E. Williamson and Thomas W. McCann, After Union Gas II: The State as an “Operator” Under CERCLA 23 ARiz. St. L.J. 409, 443 (1991) (“If the issue is cast in terms of ‘ability to control’ ..., then there may be some merit in concluding that the state always should be liable because states have the inherent power and ability to control disposal of hazardous substances within their boundaries and prevent or abate environmental damage.”). Thus, requiring only the “authority to control” could lead to the rather sweeping result that all governmental entities are “operators” over hazardous waste facilities located within their jurisdiction. See id. (“If mere ability to control were the test, then the Federal[, state and local] governments] would likewise be subject to liability for every release at every facility”). In contrast, the “actual control” standard requires at least some affirmative conduct on the part of the governmental entity. Moreover, the Supreme Court recently explained that “an operator must manage, direct, or conduct operations specifically related to pollution,” United States v. Bestfoods, — U.S. -, 118 S.Ct. 1876, 1887, 141 L.Ed.2d 43 (1998), which Judge Boggs correctly points out requires some affirmative acts. I therefore conclude that we should apply the “actual control” standard when determining whether a governmental entity is an operator under CERCLA. I also agree with Judge Boggs that a governmental entity that exercises control over a facility through affirmative acts may subsequently create or advance the hazardous contamination through its omissions as well as its affirmative conduct. A governmental entity that asserts control over the operations of a facility should not be allowed to escape liability where its subsequent neglect causes harm.
While I agree with my colleagues that we should apply the “actual control” standard in determining whether to hold Brighton Township liable as an operator under CERCLA, I believe that Judge Boggs fails to define this standard clearly so as to provide the lower courts with direct guidance as to when a governmental entity engages in regulatory activities extensive enough to make it an operator of the facility in question. Moreover, I differ with Judge Dowd over the factors sufficient to demonstrate actual control.5
A governmental entity exercises actual control over a facility where its involvement extends beyond “mere regulation” and amounts to “substantial control,” or “active involvement in the activities” at the facility. FMC, 29 F.3d at 843 (quotation omitted); see also United States v. Vertac Chem. Corp., 46 F.3d 803, 808 (8th Cir.), cert. denied, 515 U.S. 1158, 115 S.Ct. 2609, 132 L.Ed.2d 853 (1995). Under the Court’s decision in Bestfoods, these activities must “specifically [be] related to pollution, that is, operations having to do with the leakage or disposal of hazardous waste, or decisions about compliance with environmental regulations.” Bestfoods, — *326U.S. at -, 118 S.Ct. at 1887. This standard “requires a fact-intensive inquiry and consideration of the totality of circumstances.” See Vertac, 46 F.3d at 808; see also United States v. New Castle County, 727 F.Supp. 854, 864-70 (D.Del.1989); Olsen, supra, at 203. Courts seeking to determine whether a government entity maintained “substantial control” over a facility generally look at whether the state exercised “considerable day-to-day control,” Vertac, 46 F.3d at 809 (quoting FMC, 29 F.3d at 844); Washington v. United States, 930 F.Supp. 474, 485 (W.D.Wash.1996), or “hands on” control, United States v. Dart Indus., Inc., 847 F.2d 144, 146 (4th Cir.1988). Unfortunately, courts differ as to what circumstances amount to day-to-day control.
The New Castle decision requires far-reaching involvement in a hazardous waste facility before imposing liability upon a governmental entity, essentially equating substantial control with maintaining “proprietary or financial interests,” or “commercial interests,” in the facility. New Castle, 727 F.Supp. at 866-67. Under this approach, a governmental entity will be charged with CERCLA liability only if it “profited in a commercial sense [from its involvement], as opposed to a general societal health sense.” Id. at 865. The New Castle approach severely undermines CERCLA’s remedial purpose by limiting the imposition of liability on governmental entities to those rare cases where they seek a profit, thereby excluding the more common scenario of extensive government involvement pursuant to its regulatory powers. See Williamson and McCann, supra, at 439 (“[M]ost if not all states and other governmental entities that become involved in hazardous waste activities do so for what might be termed societal reasons, not for commercial purposes.”). This approach essentially creates a regulatory exception to CERCLA liability under § 9607(a), even though the enumerated defenses to § 9607(a) do not include a regulatory exception. See 42 U.S.C. § 9607(b). The regulatory exception is inconsistent with CERCLA’s remedial goal of holding responsible persons, including governmental entities, liable for hazardous waste cleanup costs, even where such liability arises from regulatory conduct. See FMC, 29 F.3d at 839-842 (refusing to create a regulatory exception shielding the government from liability where it acts in a regulatory capacity); United States v. Iron Mountain Mines, Inc., 881 F.Supp. 1432, 1448 (E.D.Cal.1995) (“[T]here is no ‘regulatory’ or ‘remedial’ exception to CERCLA liability. Where a governmental entity’s ‘regulatory’ or' ‘remedial’ activities, of whatever nature, bring the entity within the definition of the terms ‘owner,’ ‘operator,’ ‘arranger,’ or ‘transporter,’ as those terms are applied to private parties, the government will be liable.”); cf. Westfarm Assocs. Ltd. Partnership v. Washington Suburban Sanitary Comm’n, 66 F.3d 669, 678 (4th Cir.1995) (refusing to exclude publicly owned treatment works from the definition of “facility” because Congress did not explicitly exclude from the definition of “owner or operator” state and local governments with one narrow exception), cert. denied, 517 U.S. 1103, 116 S.Ct. 1318, 134 L.Ed.2d 471 (1996). Accordingly, I believe the New Castle approach places an undue burden on those seeking to hold governmental entities liable as operators under CERCLA.
The Fourth Circuit’s approach vaDart provides governmental entities with less protection against the imposition of CERC-LA liability than the New Castle decision. Narrowly conceiving “hands on” control to mean involvement in the particulars of day-to-day operations, the court refused to hold the state of South Carolina liable as an operator under CERCLA where it did not directly manage the employees or finances of the facility in question. See id. at 146. Judge Dowd similarly embraces this circumscribed conception of what it means to exert day-to-day control, stating that “[t]he criteria for finding such a high level of control over day-to-day operations include hiring and supervising the employees, and the control of the financial decisions of the facility.” 6 I cannot agree to this limited notion *327of what it means to exercise “actual control” because I believe this approach frustrates CERCLA’s remedial purpose by shielding from liability governmental entities responsible for harmful contamination through their exercise of significant control over hazardous facilities’ pollution operations.
A governmental entity may maintain a significant degree of control over a facility’s treatment of hazardous waste without “hands on” involvement in a facility’s activities. Courts therefore should employ a broad conceptualization as to when a governmental entity exerts considerable day-to-day control over a hazardous waste facility’s operations in order to strike the appropriate balance between CERCLA’s remedial purpose and concerns over chilling regulatory efforts in the hazardous waste arena. Courts utilizing a broader notion of what it means to exercise “day-to-day control” define “actual control” to encompass not only the micromanaging of a facility’s pollution activities, but also macromanaging a facility’s operations.7 Cf. Bestfoods, — U.S. at -, 118 S.Ct. at 1887 (“[U]nder CERCLA, an operator is simply someone who directs the workings of, manages, or conducts the affairs of a facility.”). A court’s analysis of whether a governmental entity exercised “actual control” over a facility’s hazardous waste activities should consider the following factors: the government’s expertise and knowledge of the environmental dangers posed by hazardous waste, establishment and design of the facility, participation in the opening and closing of a facility, hiring or supervising employees involved in activities related to pollution, determination of the facility’s operational plan, monitoring of and control over hazardous waste disposal, and public declarations of responsibility over the facility and/or its hazardous waste disposal. See United States v. Stringfellow, 20 Envtl. L. Rep. 20656, 20658 (C.D.Cal. January 9, 1990) (citing Rockwell Int’l Corp. v. IU Int’l Corp., 702 F.Supp. 1384, 1390-91 (N.D.Ill.1988)). None of these factors alone is necessarily sufficient to render a governmental entity an operator of the facility in question; nor is this list exhaustive. District courts should weigh these factors, as well as any other factors indicative of actual control over a facility’s hazardous waste operations, to determine whether the regulatory activities of a governmental entity went beyond mere regulation and amounted to macromanagement of the facility in question.
Because the district court below did not have a clear standard guiding its application of the “actual control” test, I would remand this issue to the district court so that it may reconsider whether the totality of the circumstances demonstrate that Brighton Township’s activities in relation to the dump site involved actual control over the facility such that the Township should be considered an operator under CERCLA. Thus, although I concur in the conclusion expressed by Judge *328Boggs that it is appropriate to remand to the district court to determine whether the Township is an operator, I believe that the district court should be guided on remand by the foregoing discussion of considerations.
III. Divisibility
Where a defendant is liable for response costs as a responsible party under § 9607(a), the courts impose joint and several liability unless the defendant demonstrates that the harm is divisible. See United States v. R.W. Meyer, Inc., 889 F.2d 1497, 1507 (6th Cir.1989), cert. denied, 494 U.S. 1057, 110 S.Ct. 1527, 108 L.Ed.2d 767 (1990). To understand how the divisibility defense to joint and several liability operates in practice, I believe it helpful to consider the specific circumstances that give rise to liability in the first place.
A person who “arranged for disposal-or treatment ... of hazardous substances owned or possessed by- such person ... at any facility or incineration vessel owned or operated by another party or entity and containing such hazardous substances ... from which there is a release, or a threatened release which causes the incurrence of response costs, of a hazardous substance, shall be liable for” response costs. 42 U.S.C. § 9607(a)(3)-(4).8 Although not the epitome of clear legislative drafting, several of our sister circuits nevertheless have held that this provision “does not, on its face, require the plaintiff to prove that the generator’s hazardous substances themselves caused the release or caused the incurrence of response costs; rather, it requires the plaintiff to prove that [a ] release or threatened release caused the incurrence of response costs, and that the defendant is a generator of hazardous substances at the facility.” United States v. Alcan Alum. Corp., 964 F.2d 252, 264 (3d Cir.1992) (emphasis added) (hereinafter “Alcan-Butler ”); see also Amoco Oil Co. v. Borden, Inc., 889 F.2d 664, 670 n. 8 (5th Cir.1989); United States v. Alcan Alum. Corp., 990 F.2d 711, 721 (2d Cir.1993); United States v. Monsanto Co., 858 F.2d 160, 169 (4th Cir.1988), cert. denied, 490 U.S. 1106, 109 S.Ct. 3156, 104 L.Ed.2d 1019 (1989). Moreover, “including a causation requirement makes superfluous the affirmative defenses provided in § 9607(b), each of which carves out from liability an exception based on causation.” New York v. Shore Realty Corp., 759 F.2d 1032, 1044 (2d Cir.1985); see also Alcan Alum., 990 F.2d at 721 (quoting Shore Realty); Monsanto, 858 F.2d at 169-70 (agreeing with Shore Realty). Finally, the legislative history supports the absence of a causation requirement, as the final version of the bill ultimately passed by Congress deleted the requirement that liability be imposed only on those who “caused or contributed to the release or threatened release” contained in the earlier version passed by the House of Representatives. H.R. 7020, 96th Cong. § 3071(a)(1)(D), 126 Cong. Rec. 26,779 (1980).9
*329In the absence of a proximate causation requirement, CERCLA imposes liability on a generator of hazardous waste at a particular facility even though that generator’s acts may not directly have caused or contributed to the contamination, see United States EPA v. Sequa Corp. (In re Bell Petroleum Servs., Inc.), 3 F.3d 889, 897 (5th Cir.1993), or even where their waste may have comprised only a small portion of the waste present at the site, see Frank Prager, Apportioning Liability for Cleanup Costs under CERCLA 6 Stan. Envtl. L.J. 198, 198 (1987); see also Alcan-Butler, 964 F.2d at 267 (“CERCLA seemingly would impose liability on every generator of hazardous waste, although that generator could not, on its own, have caused any environmental harm.”). Under joint and several liability, a generator playing only a minor causal role in the contamination of a hazardous waste facility could find itself responsible for the entire cost of cleaning-up the site. To avoid this harsh result, courts have incorporated common law principles into CERCLA’s statutory framework.
Although earlier versions of both the House and Senate bills contained provisions imposing joint and several liability, see H.R. 85, 96th Cong. § 104(a), 126 Cong. Rec. 23,568 (1980); S. 1480, 96th Cong. § 4(a), 126 Cong. Reo. 30,908 (1980), the final version of CERCLA did not specifically provide for joint and several liability in cases involving multiple defendants. Courts, however, have not viewed Congress’s deletion of a requirement of joint and several liability as an outright rejection of joint and several liability. Rather, as explained in United States v. Chem-Dyne Corp., 572 F.Supp. 802 (S.D.Ohio 1983), Congress intended for courts to determine the scope of liability under federal common law principles. See id. at 808; see also O’Neil v. Picillo, 883 F.2d 176, 178 (1st Cir.1989), cert. denied, 493 U.S. 1071, 110 S.Ct. 1115, 107 L.Ed.2d 1022 (1990); Monsanto, 858 F.2d at 171 n. 23. We hold a responsible person jointly and severally liable for response costs where the harm is indivisible, but “allow for apportionment where two or more persons independently are responsible for a single harm that is divisible.” Meyer, 889 F.2d at 1507. Where there is a reasonable basis for the apportionment according to the contribution of each responsible person to a single harm, each is held liable only for the portion of harm he causes. See Monsanto, 858 F.2d at 171; see also In re Bell Petroleum, 3 F.3d at 897-902; Alcan Alum., 990 F.2d at 722; Alcan-Butler, 964 F.2d at 268-269. The responsible person bears the burden of proving that the harm is divisible. See Alcan Alum., 990 F.2d at 722. Thus, in cases involving multiple generators, a generator can avoid joint and several liability where it shows a divisible harm and breaks the causal connection between the disposal of its hazardous waste and a portion of the harm.10
Courts recognized a divisibility defense in order to temper the harshness of unlimited liability where a generator’s hazardous waste did not proximately cause the contamination, or caused only a small portion of the harm. Because Brighton Township potentially may be held liable under CERCLA as an operator of a hazardous waste facility, the question arises whether the Township can assert a divisibility defense in its role as an operator. I believe the courts should allow an operator *330to show divisibility of harm, but I am not in full agreement with how Judge Boggs characterizes the application of this defense where the responsible party is an operator.
In addition to holding liable a generator of hazardous waste, CERCLA holds liable “any person who at the time of disposal of any hazardous substance owned or operated any facility at which such hazardous substances were disposed of, ... from which there is a release, or a threatened release which causes the incurrence of response costs, of a hazardous substance.” 42 U.S.C. § 9607(a)(2). The statute on its face does not require the plaintiff to show that the hazardous substances disposed of at the time the defendant owned or operated the facility proximately caused the incurrence of response costs; rather, a previous owner or operator is liable where it owned or operated a facility at a time when hazardous substances were disposed of at the facility, and there was a release or threatened release of a hazardous substance that caused the incurrence of response costs. The plaintiff need not prove that the hazardous wastes disposed of at the time the defendant owned or operated the facility themselves caused the release or incurrence of response costs, but only that “a” release or threatened release caused the incurrence of response costs. As in the case of generators, harsh consequences for previous owners and operators may flow from CERCLA’s strict liability scheme. Previous owners or operators may find themselves liable where the hazardous substances disposed of at the time they owned or operated the facility in question did not directly cause or contribute to the contamination or comprised only a small portion of the waste present at the site. To avoid this harsh result, once again we should allow for the apportionment of harm where the previous owner or operator provides a reasonable basis for divisibility. I turn now to a discussion of what constitutes a reasonable basis for apportioning harm.
The “act” which renders previous owners or operators “responsible” for the contamination is not their involvement in the disposal of hazardous waste, but simply their ownership or operation of the facility at the time of the disposal. See 42 U.S.C. § 9607(a)(2); see also Nurad, Inc. v. William E. Hooper & Sons Co., 966 F.2d 837, 846 (4th Cir.), cert. denied, 506 U.S. 940, 113 S.Ct. 877, 121 L.Ed.2d 288 (1992). Judge Boggs correctly notes that when considering a previous owner or operator’s basis for apportionment, “we accept only bases that apportion causation, not those that seek to apportion blame in a normative manner.” Maj. op. at 319. As a strict liability scheme, CERCLA’s “focus is on responsibility, not culpability.”11 United States v. Mexico Feed and Seed Co., 980 F.2d 478, 484 (8th Cir.1992). Any introduction of a fault analysis into the inquiry, with a focus on the actor’s “state of mind” or “culpability,” rather than “responsibility,” would severely compromise CERCLA’s carefully crafted remedial scheme. As explained by Representative Florio, a sponsor of the CERCLA bill in the House of Representatives, Congress’s strict liability scheme “creates a strong incentive both for prevention of releases and voluntary cleanup of releases by responsible parties.” 126 Cong. Rec. 26,338 (1980). If an owner or operator could insulate itself from liability where it had no knowledge or involvement in the disposal of hazardous waste on its property, the owner or operator, once aware of the contamination or threat of contamination, could avoid liability “simply by standing idle while an environmental hazard festers on his property ... so long as he transfers the property before any response costs are incurred.” Nurad, 966 F.2d at 845. We therefore will not allow a previous operator to escape liability where it lacked knowledge of or involvement in the disposal of hazardous substances at its facility at the time of its ownership or operation of the facility.
Where a previous owner or operator asserts a divisibility defense to joint and several liability, apportionment is appropriate only *331where the previous owner or operator presents sufficient evidence from which the court can determine the portion of harm caused by the hazardous substances disposed of at the time of its ownership or operation of the facility, as distinguished from the portion of harm caused by hazardous waste amassed on the property at a time when the defendant was not the owner or operator of the facility. See In re Bell Petroleum Servs., 3 F.3d at 902-904 (holding that there was a reasonable basis for apportioning liability among former owners where only a portion of harm was caused by hazardous waste disposed of at the time the defendant owned the facility). Restricting the divisibility defense to this narrow circumstance limits the analysis to the causal connection between the incurrence of response costs and the defendant’s “act” which gave rise to its responsibility for response costs — the defendant’s ownership or operation of the facility in question “at the time of disposal of any hazardous substance” — without shifting the focus away from responsibility to culpability. Moreover, this approach ameliorates the harshness of CERCLA’s liability scheme without frustrating CERCLA’s remedial purpose. Because previous owners and operators cannot escape liability for response costs proximately caused by hazardous waste disposed of at the time of their ownership or operation of the facility, the owner or operator has a strong incentive to engage voluntarily in cleanup efforts before the contamination worsens or the threat of contamination becomes a reality. Releasing the previous owner or operator from liability for the portion of harm shown to be caused by hazardous waste disposed of after the defendant has relinquished ownership of or control over the facility in no way weakens this incentive because a person no longer in a position to exert control over a hazardous waste facility obviously cannot initiate cleanup efforts at the facility.12
On remand, should the district court determine that the Township is an operator of the dump site, I would have it determine whether the Township met its burden of presenting evidence sufficient to find a reasonable basis for apportionment, consistent with the guidelines I have set forth.
IV. Prejudgment Interest
With respect the United States’ cross-appeal for prejudgment interest, I agree with Judge Boggs’s analysis. On remand, the district court should award prejudgment interest if it imposes liability on Brighton Township after its operator and divisibility analysis.
CONCLUSION
For the foregoing reasons, I respectfully CONCUR in the result.

. Although the statutory definition of the term "person” includes a state, the Supreme Court recently held that Congress's plenary power to regulate interstate commerce under the Interstate Commerce Clause does not grant Congress the power to waive state sovereign immunity embodied in the Eleventh Amendment by authorizing suits by private parties against unconsenting States. See Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 116 S.Ct. 1114, 1127-1132, 134 L.Ed.2d 252 (1996) (overruling Pennsylvania v. Union Gas Co., 491 U.S. 1, 109 S.Ct. 2273, 105 L.Ed.2d 1 (1989)). Seminole Tribe is inapplicable here, however, since in the case before us the United States, and not a private citizen, is seeking to recover cleanup costs from a township, which as a political subdivision of a state cannot claim sovereign immunity under the Eleventh Amendment. See Monell v. Department of Soc. Servs., 436 U.S. 658, 691 n. 54, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Hall v. Medical College of Ohio at Toledo, 742 F.2d 299, 301 (6th Cir.1984).


.Section 9601(20) defines the term "owner dr operator.” Section 9601(20)(D) in its entirety reads as follows:
The term "owner or operator" does not include a unit of State or local government which acquired ownership or control involuntarily through bankruptcy, tax delinquency, abandonment, or other circumstances in which ' the government involuntarily acquires title by virtue of its function as sovereign. The exclusion provided under this paragraph shall not apply to any State or local government which has caused or contributed to the release or threatened release of a hazardous substance from the facility, and such a State or local government shall be subject to the provisions of this chapter in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity, including liability under section 9706 of this title.
42 U.S.C. § 9601(20)(D). Although the last sentence of this provision could reasonably be interpreted as limiting the exception created by the first portion of § 9601(20)(D), see Pennsylvania v. Union Gas Co., 491 U.S. 1, 53, 109 S.Ct. 2273, 105 L.Ed.2d 1 (1989) (White, J., concurring in the judgment in part and dissenting in part) (arguing that in introducing the last part with the phrase “[t]he exclusion provided under this paragraph shall not apply ...” means "the liability-creating portion of § 9601(20)(D) exists only as a limit’ on the liability-limiting portion of § 9601(20)(D)”), a majority of the justices in Union Gas held that § 9601(20)(D) "obviously explains and qualifies the entire definition of 'owner or operator' — not just that part of the definition applicable to involuntary owners.” Id. at 12-13, 109 S.Ct. 2273, overruled on other grounds, Seminole Tribe, 517 U.S. 44, 116 S.Ct. at 1128-32, 134 L.Ed.2d 252.


. The Court majority in Union Gas relied upon the language in § 9601(20)(D) to support the proposition that Congress intended to treat the States and local governments in the “same manner” as nongovernmental entities in the context of whether a state that clearly was an operator of a hazardous waste site may "be liable along with everyone else for cleanup costs recoverable under CERCLA,” Union Gas, 491 U.S. at 8, 109 S.Ct. 2273; the Court did not address whether courts must apply the same analysis in determining whether governmental and nongovernmental entities are operators.


. Judge Boggs correctly points out that the corporate-form cases are not directly applicable to the present case, which involves a governmental entity- Accordingly, I look to cases assessing the liability of governmental entities as operators of a facility under CERCLA for guidance.


. Judge Dowd argues that the Supreme Court's decision in Bestfoods requires the high standard he has adopted. I fail to see why the holding of Bestfoods mandates this approach. Bestfoods states in relevant part as follows:
*327[U]nder CERCLA, an operator is simply someone who directs the workings of, manages, or conducts the affairs of a facility. To sharpen the definition for purposes of CERCLA’s concern with environmental contamination, an operator must manage, direct, or conduct operations specifically related to pollution, that is, operations having to do with the leakage or disposal of hazardous waste, or decisions about compliance with environmental regulations.
Bestfoods, - U.S. at -, 118 S.Ct. at 1887. The Court thus left open the question of whether participation in a facility's pollution-related operations must involve substantial day-to-day control in order to hold a party liable as an operator for response costs. In addition, .the Court went on to explain that in the context of determining a parent corporation’s liability for response costs, activities of a parent corporation
that involve the facility but which are consistent with the parent's investor status, such as monitoring of the subsidiary’s performance, supervision of the subsidiary’s finance and capital budget decisions, and articulation of general policies and procedures, should not give rise to direct liability.
Id. at 1889 (emphasis added). I see no reason why this principle is not equally applicable to cases arising outside the parent-corporation context. Therefore, contrary to Judge Dowd’s position, the hiring or supervision of a facility's employees or control over a facility’s financial decisions does not give rise to operator liability, unless of course such activities are "specifically related to pollution.”


. In the interest of avoiding confusion over the meaning of "day-to-day control,” I would define "substantial control” or "active involvement” to mean “macromanaging a facility's operations,” and avoid the term “day-to-day control" altogether.


. Although the phrase "from which there is a release, or a threatened release which causes the incurrence of response costs, of a hazardous substance” is incorporated in subparagraph (4), pertaining to transporters of hazardous substances, the legislative history shows that the phrase was intended also to modify subpara-graphs (1)-(3). The predecessor to § 9607 appearing in the Senate's compromise bill, see 126 Cong. Rec. 30,921 (1980), follows the Senate version as earlier reported in the Congressional Record, see id. at 30,908. In the Senate’s bill, subparagraph (4) ended with the words "selected by such person,” with a new line beginning "from which there is a release.... ” Apparently, due to a printer's error, the latter clause was merged into subparagraph (4) during the reprinting of the Senate compromise prior to the final vote. See id. at 30,961; see generally New York v. Shore Realty Corp., 759 F.2d 1032, 1043 n. 16 (2d Cir.1985).


. As explained by the House Interstate and Foreign Commerce Committee, this deleted language required a causal nexus between a generator and the release causing the incurrence of response costs;
The Committee intends that the usual common law principles of causation, including those of proximate causation, should govern the determination of whether a defendant 'caused or contributed’ to a release or threatened release .... Thus, for instance, the mere act of generation or transportation of hazardous waste or the mere existence of a generator's or transporter’s waste in a site with respect to which cleanup costs are incurred would not, in and of itself, result in liability under section 3071. The Committee intends that for liability to attach under this section, the plaintiff must demonstrate a causal or contributory nexus between the acts of the defendant and the conditions which necessitated response action under section 3041.
*329H.R. Rep. No. 96-1016, at 33-34 (1980), reprinted in 1980 U.S.C.C.A.N. 6119, 6136-37.


. Although § 9607(a) does not require proof of causation in order to hold liable one of the persons enumerated therein, the divisibility defense brings causation "back into the case — through the backdoor, after being denied entry at the front door” Alcan Alum., 990 F.2d at 722. Congress had a chance to address this apparent anomaly in 1986 when it passed the Superfund Amendments and Reauthorization Act of 1986 (SARA), Pub.L. No. 99-499, 100 Stat. 1613 (1986). Rather than amend CERCLA to require joint and several liability in every case, however, Congress indicated its approval of the common law approach allowing for apportionment followed in Chem-Dyne and subsequent cases. See 132 Cong. Rec. 29,716, 29,737 (daily ed. Oct. 8, 1986) (statement of Representative Dingell, explaining that "[njothing in this legislation is intended to change the application of the uniform Federal rule of joint and several liability enunciated in the Chem-Dyne case" and that "the standard of potentially responsible parties at Superfund sites is strict, joint and several, unless the responsible parties can demonstrate that the harm is divisible,” and statement of Representative Glickman indicating that SARA follows the result in Chem-Dyne and "traditional and evolving principles of common law”).


. Because under CERCLA’s strict liability scheme we must focus solely on causation to the exclusion of more equitable factors related to a party's culpability, I concur with Judge Boggs's conclusion that CERCLA rejects the "Gore factors,” which as Judge Boggs correctly notes incorporate into the divisibility analysis "broad equitable bases of apportionment.” Maj. op. at 318.


. Judge Boggs argues that a previous operator who shows that its "operating” activities were limited to a portion of the facility may,assert a geographic basis for apportionment if the releases onto or from its portion of the facility represent a discrete and measurable harm. I disagree. Allowing Brighton Township to assert a geographic basis for apportionment would completely undermine our earlier analysis that Brighton Township was an operator of the entire facility. Moreover, allowing a geographically based divisibility defense would seriously weaken CERCLA's remedial scheme. An operator who can escape liability when its operational activities were limited to a discrete portion of the facility has no incentive to engage in the voluntary cleanup of the contamination caused by hazardous waste disposed of on the remaining portion of the facility.